Title: To George Washington from John Paterson, 17 May 1781
From: Paterson, John
To: Washington, George


                        
                            Dear General
                            West Point May 17th 1781
                        
                        I have just received the inclosed. The Detatchments on the lines are very uneasy in their present situation,
                            the Croton being very low and consequently fordable in many places. They conceive it highly
                            inexpedient to remain in their present Situation, and from my own knowledge of that Country, think it very unsafe to lay
                            more than twenty four hours in any one place. Some instructions relative to them will be very acceptable. I am Your
                            Excellency’s Most obt Servant
                        
                            John Paterson
                        
                        
                            P.S. It appears by the best information the Enemy are directing works between Croton-Landing and Fort
                                Lee. Their numbers consist of between two and three hundred. Said to be refugees, beg leave to hint that an
                                opportunity presents to retaliate Col. Greens unhappy fate. It is also reported that the Garrison at Fort Worthington
                                is ordered to hold themselves in perfect readiness to assist them should they be attacked.
                        
                    